                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION

 THOMAS EDWARD
 CAMPBELL                                                                     PLAINTIFF

 VS.                                                 CIVIL ACTION NO. 3:17cv185-FKB

 NURSE SMITH, et al.                                                       DEFENDANT


                                         ORDER

       Thomas Edward Campbell, formerly a state prisoner, brought this action

pursuant to 42 U.S.C. § 1983 alleging inadequate medical care by prison officials.

Presently before the Court is Defendants’ motion for summary judgment. [46]. Having

considered the motion and the competent summary judgment evidence of record, the

Court concludes that the motion should be granted in part and denied in part.

       Campbell’s claims arise out of his time at East Mississippi Correctional Facility

(EMCF), where Defendant Rolando Abangan was a physician and where Defendants

Unquire Smith and Kimberly Townsend were employed as nurses. Plaintiff’s

allegations, as set forth in his sworn statements and his testimony at the omnibus

hearing, are as follows. Campbell has a history of gastrointestinal bleeding and

abdominal surgery. On the evening of June 17, 2016, he was vomiting blood and

passing blood in his urine. Around 9:00 or 10:00 p.m., Campbell left his cell to seek

help from Defendant Smith, who was making the rounds for medication distribution.

Campbell told Smith that he was vomiting blood and passing blood and that he needed

to go to the infirmary. Smith responded that he would come back when he finished the

medication distribution and take him to the medical clinic. Campbell went back to his
cell, but Smith never returned. Campbell continued to experience bleeding throughout

the night, along with weakness and periods of unconsciousness. By the following

morning, Campbell, who by this time was passing blood in his stool, got the attention of

Officer Dear. Dear called the medical clinic to request that he be transported there.

According to Plaintiff, Defendant Townsend, who was in the clinic, responded to the

request by refusing to come and get Plaintiff. Officer Dear then called a “code blue,”

which resulted in transport of Campbell to the clinic. Clinic personnel sent him to the

hospital, where he underwent blood transfusions and stomach surgery. When Campbell

returned to EMCF, Dr. Abangan waited six days before prescribing him any pain

medication. When Dr. Abangan did finally write a prescription, it was for a lower dosage

than Plaintiff had been receiving in the hospital.

       In support of their motion for summary judgment, Defendants have submitted

Campbell’s prison medical file. [49]. However, there is no affidavit accompanying the

records to authenticate them. Thus, they are not competent summary judgment

evidence, and the Court has not considered them in ruling on the motion.

       In order to succeed on his claims, Campbell must establish that Defendants were

deliberately indifferent to his serious medical needs. Varnado v. Lynaugh, 920 F.2d

320, 321 (5th Cir. 1991); see also Estelle v. Gamble, 429 U.S. 97, 105 (1976).

Deliberate indifference is a high standard; to establish it, a prisoner must show that the

defendants “refused to treat him, ignored his complaints, intentionally treated him

incorrectly, or engaged in any similar conduct that would clearly evince a wanton

disregard for any serious medical needs.” Domino v. Texas Dep’t of Criminal Justice,


                                             2
239 F.3d 725, 756 (5th Cir. 2001). Furthermore, where the alleged deliberate

indifference resulted in a delay in treatment, a prisoner much show that the delay

resulted in substantial harm. Coleman v. Sweetin, 745 F.3d 756, 765-66 (5th Cir. 2014).

       Plaintiff’s claim against Townsend fails under this standard. Neither in his sworn

statements nor in his testimony is there any evidence that Campbell suffered harm from

the brief delay that may have resulted from Townsend’s initial refusal to have him

transported to the medical clinic. Accordingly, the motion is granted as to Townsend.

       Campbell testified that he informed Smith of a serious medical need and that

Smith failed to respond, causing Campbell to suffer for approximately nine hours without

treatment. Plaintiff’s version of these events creates a factual issue as to whether

Smith’s actions evinced a wanton disregard for his need for medical attention. For this

reason, the motion is denied as to Smith.

       Campbell alleges that Dr. Abangan waited six days before writing him a

prescription for pain medication and then prescribed an insufficient amount. Campbell’s

allegations regarding the dosage of his pain medication fail to state a claim for

deliberate indifference. See Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 1997)

(disagreement over treatment does not give rise to a constitutional claim). On the other

hand, Campbell’s allegation that Dr. Abangan was responsible for a six-day delay in his

receiving any pain medication is sufficient to state a claim of deliberate indifference.

Defendants state in their brief that the medical records establish that Dr. Abangan

ordered pain medication for Campbell on his first day back from the hospital. However,




                                             3
these records are not properly before the Court. For this reason, the motion as to Dr.

Abangan is denied, but without prejudice to refiling a properly-supported motion.

      So ordered, this the 4th day of March, 2020.



                                                s/ F. Keith Ball_____________
                                                United States Magistrate Judge




                                           4
